People v Thomas (2018 NY Slip Op 00785)





People v Thomas


2018 NY Slip Op 00785


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: WHALEN, P.J., SMITH, CENTRA, CARNI, AND NEMOYER, JJ. (Filed Feb. 2, 2018.) 


MOTION NO. (10/14) KA 10-01130.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJEFFREY THOMAS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.